Citation Nr: 1710702	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee strain.

2.  Entitlement to service connection for a degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Cheryl Rene King, Agent


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1988 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his appeal on a VA Form 9 dated in March 2013, the Veteran indicated that he desired a travel board hearing.  Before a hearing was scheduled, the Veteran requested to withdraw his pending Board hearing.  Accordingly, the Board considers the request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's left knee strain is related to active military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's degenerative disc disease of the lumbar spine is related to active military service.

3.  The evidence is at least evenly balanced as to whether the Veteran has current migraine headaches that had their onset in service.






CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a left knee strain have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b).  This statute does not eliminate the need for evidence of a nexus, but reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Veteran's DD 214 Form shows that he served as an infantryman with over seven months of Foreign Service.  He was a recipient of the Combat Infantryman Badge, Expert Infantryman Badge, and Southwest Asia Medal with a Bronze Service Star.  Therefore, the Board will consider the Veteran's statements under the relaxed evidentiary standard of 38 U.S.C.A. § 1154(b).

Left Knee Strain

Here, the Veteran claims that his left knee strain is related to his military service.  Specifically, he asserts that during his military service, he injured his knee because of the repeated impacts from his in-service parachute jumps.  

In regards to the left knee, an April 1988 service Treatment records (STR) shows that the Veteran complained of left knee pain.  The clinician noted tenderness and diagnosed the Veteran with a knee strain.  A March 1990 STR shows that the Veteran complained of pain in his left knee and the clinician noted that the pain had been present for three weeks.  A May 1991 STR shows that the Veteran complained of left knee pain and reported that he has had left knee pain for the previous two years.  The clinician diagnosed the Veteran with a medial collateral ligament (MCL) strain and prescribed pain medication.  Post-service, treatment records are silent on the left knee pain.  

In a July 2009 statement from the Veteran's wife, she stated that she has been together with the Veteran for nine years and during that entire period the Veteran has rarely slept through the entire night without waking up in pain caused by his knees.  

The Veteran was afforded a VA joint examination in January 2010.  The VA examiner diagnosed a left knee strain.  The examiner opined that he could not relate the Veteran's current diagnoses to his service without resorting to speculation that his symptoms that occurred while in active duty contributed to his current left knee strain. 

In February 2013, the RO obtained an addendum opinion requesting the examiner to "provide a well-reasoned medical opinion."  The examiner concluded that the Veteran's current left knee strain is less likely as not caused by or as a result of multiple parachute jumps in the service.  The examiner reasoned that the Veteran did not have significant events from his parachute jumps that resulted in considerable injuries to his knees.  The examiner also noted that the Veteran did not have any complications, hospitalizations, operations, occupational reassignment, or early military discharges due to any parachute injury.  The examiner reasoned that the lack of such evidence was "meaningful in that whatever problems that might have occurred from the parachute jumps were definitely, minor, self-limiting, and did not interfere with his military duties."  The examiner further reasoned that a showing of continuity of symptoms has not been shown to support the claim. 

In his March 2013 substantive appeal (VA Form 9), the Veteran explained that during his tour in Saudi Arabia, he injured his knees after jumping out of planes and landing hard while carrying large bags during combat. 

The Board finds that the January 2010 VA examination and February 2013 addendum opinion are of little probative weight.  The VA examiners' rationale that a showing of continuity of symptoms after service has not been shown to support the claim is based on an inaccurate factual premise because the examiners did not consider the statement from the Veteran's wife that in the nine years she has known him, the Veteran has suffered from extensive knee pain.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value.).  Thus, the January 2010 VA examination and the February 2013 addendum opinions are of a little, if any, probative weight. 

Furthermore, the Board finds that given the application of 38 U.S.C.A. § 1154(b), the Veteran's statement in his VA Form 9 along with the other evidence above provides a sufficient basis to conclude that his current left knee strain is related to the repeated impact on his knees from parachute jumps during combat.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (explaining that service connection requires some evidence of an inservice event, injury, or disease); 146 CONG. REC. H9912, H9917 (daily ed. Oct. 17, 2000) (statement of Rep. Evans) (discussing the Veterans Claims Assistance Act of 2000 and explaining that the law would require the Secretary to provide a medical examination on nexus to a veteran who (1) has evidence of arthritis of the knee and (2) indicates the condition was due to his in-service duties as a paratrooper).

Additionally, the STRs reveal that pain and swelling in the left knee was noted several times during the service.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include the occurrence of injury or symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2);  Jandreau v. Nicholson, 492 F.3d at 1376-77.  As such, the Board finds the Veteran's statement that severe pain and swelling in his knees began in 1992 (within a year after leaving service) to be competent, credible, and entitled to significant probative weight.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The evidence is thus at least evenly balanced as to whether the Veteran's left knee strain is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left knee strain disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Degenerative Disc Disease of the Lumbar Spine

Here, the Veteran claims that his degenerative disc disease of the lumbar spine is related to his military service.  Specifically, he asserts that during his military service, he injured his back because of the repeated impacts from his in-service parachute jumps.  

A May 1990 STR shows that the Veteran complained of back pain and the clinician noted that the Veteran has a "history of direct back trauma in past 72 hours."  However, post-service treatment records show that the Veteran complained of back pain in June 2003, May 2004, December 2004, November 2005, May 2006, October 2006, February 2007, August 2007, April 2008, August 2008, and March 2009.  Importantly, the Veteran's treating physician in January 2004 noted that the Veteran had a history of low back pain.

In a July 2009 statement from the Veteran's wife, she stated that she has been together with the Veteran for nine years and during that entire period, the Veteran has rarely slept through the entire night because the Veteran's back pain prevent him from being comfortable at night, which causes the Veteran to constantly "toss and turn."

The Veteran was afforded a VA spine examination in February 2010.  The VA examiner diagnosed a degenerative disc disease.  The VA examiner opined that he could not relate the Veteran's disability to his service without resorting to mere speculation.  The examiner reasoned that the Veteran's only documentation on active duty was muscle spasms that were treated for and that there was no evidence of degenerative disc disease in service.

In a February 2013 addendum opinion for the spine, the examiner opined that the Veteran's degenerative disc disease is less likely as not caused by or as a result of multiple parachute jumps in service.  The examiner reasoned that the Veteran's May 1990 STR showing complaints of back pain were not from parachute jumps but from lifting weights.  The examiner further reasoned that the Veteran's back problems resolved with conservative medical management.  The examiner concluded that there are no medical records showing that the Veteran received ongoing treatment for his back after service.

In his March 2013 substantive appeal (VA Form 9), the Veteran explained that during his tour in Saudi Arabia, he injured his back after jumping out of planes and landing hard while carrying large bags during combat. 

The Board finds that the January 2010 VA examination and February 2013 addendum opinion are of little probative weight.  The VA examiner's rationale that a showing of continuity of symptoms has not been shown to support the claim is based on an inaccurate factual premise because the examiners did not consider the statement from the Veteran's wife that the pain in the Veteran's back causes him to wake up constantly.  The examiners also did not consider the VA treatment records from 2003 through 2009 where the Veteran complained of his back pain during every visit.  Furthermore, the examiner did not take into account the Veteran's statement that he would often complain about his back but that the treating VA clinician was only concerned with the Veteran's hypertension.  Therefore, the VA examiner's rationale that Veteran did not seek any post service treatment is based on an inaccurate factual premise because the Veteran complained of back problems in almost every visit to the VA dating back to 2003.  See Reonal, 5 Vet. App. at  461 (an opinion based upon an inaccurate factual premise has no probative value.).  Thus, the January 2010 VA examination and the February 2013 addendum opinions are of a little, if any, probative weight.

Furthermore, the Board finds that, given the application of 38 U.S.C.A. § 1154(b), the Veteran's statement in his VA Form 9 along with the other evidence above provides a sufficient basis to conclude that his current degenerative disc disease lumbar spine is related to the repeated impact on his back from parachute jumps during combat.

Additionally, the record shows that the Veteran reported his symptoms of back pain and swelling during service and shortly thereafter.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include the occurrence of injury or symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board finds the Veteran's statement that his back pain began in service and continued after he left service to be competent, credible, and entitled to significant probative weight.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The evidence is thus at least evenly balanced as to whether the Veteran's degenerative disc disease lumbar spine is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for degenerative disc disease of the lumbar spine is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Migraine Headaches

The Veteran asserts that his migraine headaches may be due to service, to include exposure to nerve agents.

In February 1991, U.S. Army engineers blew up an ammunition storage depot in northern Saudi Arabia.  The weapons destroyed at the ammunition storage depot contained a nerve agent.  The Pentagon later provided a list of units exposed to the nerve agent, which included the Veteran's specific unit within the 82nd Airborne Division.  Additionally, the Veteran provided a photograph of what appears to be a gas cloud, suggesting his close proximity to the demolition of ammunition that contained the nerve agent.

A June 2003 VA treatment record notes that the Veteran has history of headaches.

In August 2009, the Veteran's father provided a statement in which he described that the Veteran has experienced headaches for the past 18 year and that those headaches began around the same time that the Veteran was discharged from the military.  Also in August 2009, the Veteran's wife provided a statement in which she claimed that the Veteran has suffered from severe headaches for as long as she has known him. 

In the June 2010 notice of disagreement (NOD), the Veteran contended that he has missed several days of work and that he has suffered from headaches for years.

The Veteran was afforded a VA examination in November 2011 for a Gulf War General Medical Examination and headaches.  The examiner noted that the Veteran reported suffering from incapacitating headaches.

During the examination, the Veteran reported the onset of headaches in 1992 soon after his discharge from service; the Veteran stated that he experienced headaches two to three times a week, which require him to lie down.  The examiner noted that the Veteran experiences non-headache symptoms associated with headaches, such as, nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  The examiner also noted that a May 2009 CT scan of the head was normal.  The examiner opined that it was less likely than not that the Veteran's headaches were incurred in or caused by the claimed in-service exposure.  The examiner supported his opinion by noting that the separation examinations were negative for any complaints or history of a headache condition. 

The examiner further noted that although the nerve agents the Veteran was exposed to are known to cause temporary headache symptoms, the examiner found that the current medical literature does not support a cause and effect between exposures and chronic headache conditions persisting years after removal from exposure.  The examiner also opined that there was no evidence that the Veteran's current headaches were caused or aggravated to any degree by his exposure.  The examiner reasoned that the service treatment record is silent for any headache symptoms, treatments, or diagnoses including the separation exam dated October 29, 1991. 

The Federal Circuit has held that the fact that the claimed cause of a disability, i.e., an in-service injury, is established by a veteran's testimony, does not prevent him from also invoking the section 1154(b) evidentiary rules to that he incurred the disability itself while in service.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  In this regard, the Veteran has reported recurring symptoms of headaches following discharge from active service.  Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. at 469-71; Charles v. Principi, 16 Vet. App at 374.  As noted above, his service treatment records show reports of developing headache symptoms while deployed in Saudi Arabia.  The Board finds the Veteran's descriptions of headaches both in-service and after service to be competent, credible, and persuasive.

The Board also finds the opinion of the November 2011 VA examiner to be of little, if any, probative weight.  The November 2011 examiner did not consider the Veteran's credible statements of in-service headaches while deployed in Saudi Arabia, as well as the documented symptoms in service.  The VA examiner's rationale that a showing of continuity of symptoms has not been shown to support the claim is based on an inaccurate factual premise because the examiner did not consider the statement from the Veteran's wife or his father that the Veteran has suffered from severe headaches for years.  See Reonal v. Brown, 5 Vet. App. at 461 (an opinion based upon an inaccurate factual premise had no probative value).

The evidence is thus at least evenly balanced as to whether the Veteran's migraine headaches had their onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for migraine headaches is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a left knee strain is granted.

Entitlement to service connection for a degenerative disc disease of the lumbar spine is granted. 

Entitlement to service connection for migraine headaches is granted. 



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


